Case: 2:19-cv-00031-WOB-CJS Doc #: 41-2 Filed: 08/07/19 Page: 1 of 60 - Page ID#:
                                     523




                        EXHIBIT A
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 1 of259
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        385
                                        524
                                                                                              1


  1                              UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
  2                             NORTHERN DIVISION AT COVINGTON
                                            - - -
  3
          NICHOLAS SANDMANN, by and through his :               Docket No. 19-CV-19
  4       parents and natural guardians,        :
          TED SANDMANN and JULIE SANDMANN,      :               Covington, Kentucky
  5                                             :               Monday, July 1, 2019
                            Plaintiffs,         :               1:00 p.m.
  6                versus                       :
                                                :
  7       WP COMPANY, LLC, d/b/a                :
          THE WASHINGTON POST,                  :
  8                                             :
                            Defendant.          :
  9
                                                - - -
 10
                                 TRANSCRIPT OF ORAL ARGUMENT
 11                             BEFORE WILLIAM O. BERTELSMAN
                                UNITED STATES DISTRICT JUDGE
 12
                                                - - -
 13       APPEARANCES:

 14       For the Plaintiffs:                 TODD V. McMURTRY, ESQ.
                                              KYLE M. WINSLOW, ESQ.
 15                                           Hemmer, DeFrank, Wessels PLLC
                                              250 Grandview Drive
 16                                           Suite 500
                                              Ft. Mitchell, KY 41017
 17
                                              L. LIN WOOD, ESQ.
 18                                           NICOLE JENNINGS WADE, ESQ.
                                              JONATHAN D. GRUNBERG, ESQ.
 19                                           G. TAYLOR WILSON, ESQ.
                                              L. Lin Wood, PC
 20                                           1180 W. Peachtree Street
                                              Suite 2040
 21                                           Atlanta, GA 30309

 22
          For the Defendant:                  KEVIN T. BAINE, ESQ.
 23                                           KATHERINE M. MEEKS, ESQ.
                                              NICHOLAS G. GAMSE, ESQ.
 24                                           Williams & Connolly
                                              725 12th Street, N.W.
 25                                           Washington, DC 20005
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 2 of359
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        386
                                        525
                                                                                              2


  1                                           WILLIAM G. GEISEN, ESQ.
                                              Stites & Harbison, PLLC
  2                                           100 E. RiverCenter Boulevard
                                              Suite 450
  3                                           Covington, KY 41011

  4
          Court Reporter:                     JOAN LAMPKE AVERDICK, RDR, CRR
  5                                           Official Court Reporter
                                              35 W. Fifth Street
  6                                           Covington, KY 41011

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
               Proceedings recorded by mechanical stenography,
 25       transcribed by computer.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 3 of459
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        387
                                        526
                                                                                              3


  1             (Proceedings commenced at 1:00 p.m.)

  2                   THE COURT:      Good afternoon, everybody.           The clerk

  3       will call the case, please.

  4                   DEPUTY CLERK:       Covington Civil 19-19, Nicholas

  5       Sandmann versus WP Company, LLC.

  6                   THE COURT:      All right.      Note your appearances,

  7       please.     Start with the plaintiff, I guess.

  8                   MR. McMURTRY:       Thank you.      Good afternoon, Your

  9       Honor.    Todd McMurtry here for the plaintiff, representing

 10       Nicholas Sandmann.        I'm joined by Lin Wood --

 11                   MR. WOOD:     Good afternoon, Your Honor.

 12                   MR. McMURTRY:       -- Nicole Wade, Jonathan Grunberg,

 13       Taylor Wilson, and Kyle Winslow.

 14                   THE COURT:      All right.      Is that Mr. Sandmann there?

 15                   MR. McMURTRY:       This is he.

 16                   THE COURT:      How do you do, sir.

 17                   THE PLAINTIFF:       Good.

 18                   MR. WOOD:     His parents are also here, Your Honor.

 19                   THE COURT:      All right.      You may be seated.

 20             For the defense.

 21                   MR. GEISEN:      Your Honor, good afternoon.            I'm Bill

 22       Geisen, counsel for the Washington Post.               I'd like to

 23       introduce you to our representatives, as well as the counsel

 24       here for the Post.        We have Jay Kennedy, who is the general

 25       counsel, and Jim McLaughlin, the deputy general counsel of the
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 4 of559
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        388
                                        527
                                                                                              4


  1       Post is with us as well.

  2                   THE COURT:      All right.

  3                   MR. GEISEN:      And, Your Honor, seated with me at the

  4       table is co-counsel, Kevin Baine, who will be presenting oral

  5       argument on behalf of the Post, Katie Meeks, and Nick Gamse.

  6                   THE COURT:      All right.

  7             First thing I want to say is everybody relax.                 I'm not

  8       going to decide these motions today.              They're complex.        I

  9       certainly need to write something so nobody will be in doubt

 10       on what I have said and why I have said it.

 11             I've decided to hold this as a public hearing because of

 12       the great public interest in it; and looking around, I see

 13       that expectation has been met.            There is great public interest

 14       in it.

 15             The case is important, not just to the individuals

 16       involved, but because of the nature of the issues involved,

 17       issues I don't think the public clearly understands when it

 18       comes to libel.

 19             Years ago -- it's not that many years ago.                I can

 20       actually remember this -- there was a time when somebody

 21       published something that was false and derogatory of somebody,

 22       they were automatically liable.             Liable for libel.

 23             That has all changed.         Beginning around 1964, the Supreme

 24       Court of the United States introduced further principles into

 25       libel law with the intent of protecting freedom of speech and
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 5 of659
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        389
                                        528
                                                                                              5


  1       freedom of the press.

  2             So the media, of course, has become more complex.                  The

  3       news is produced more instantaneously.               And a lot of times,

  4       the first cases involve public officials, and they set a

  5       higher standard for a public official to recover.                  Then that

  6       was expanded to public figures, like football coaches, movie

  7       stars, people like that.          And finally, the Supreme Court said

  8       that even a private figure, a private individual, cannot

  9       recover just because something is false.               He has to show that

 10       the defendant was negligent.

 11             So with all these factors to consider, I'm certainly not

 12       going to sit up here and try to decide this case today.                    But I

 13       have been over the record several times, and I do want to hear

 14       what you have to say about certain things.

 15             I have some questions.          No one should speculate from my

 16       questions how I'm going to decide this case.                 I, myself, don't

 17       know how I'm going to decide the case.

 18             For those of you who are not familiar with legal

 19       procedures, this matter is before the Court not for a trial,

 20       but on what's called a motion to dismiss.                A federal case, and

 21       a state case too, I guess, is started by the plaintiff filing

 22       what's called a complaint.           And that sets forth claims for

 23       relief called in some places a cause of action as to why he or

 24       she wants to recover of the defendant and what the basis of

 25       his claim is.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 6 of759
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        390
                                        529
                                                                                              6


  1             If the defendant feels, as here, that that complaint does

  2       not state a valid claim for relief, the defendant can make a

  3       motion to dismiss, which the defendant, Washington Post, has

  4       done here today.

  5             And the discussion or argument -- I've given each side a

  6       half an hour.       The arguments will be on whether this complaint

  7       has actually stated a valid claim for relief on, I believe,

  8       seven newspaper stories that are involved.

  9             I'm sure everybody will be discussing these various

 10       principles of libel law that have grown up over the past

 11       several decades, so I won't go over them in advance.                   You'll

 12       hear enough of it during the arguments, I'm sure.

 13             So that's what we're doing here today.

 14             If the motion to dismiss would be granted, the case would

 15       be over, and it would go to the Sixth Circuit, I'm sure.                     If

 16       the motion to dismiss would be denied, the plaintiff would

 17       then embark on a period of discovery, where undoubtedly they

 18       would take the depositions of all the people that were

 19       involved in these incidents and hear from them.

 20             So that's where we are today.            We're not at a trial or

 21       anything like that.         But it is an important stage of the case,

 22       whether the complaint has stated what's sometimes called a

 23       cause of action.

 24             All right.      So let's get going then.          Let's hear from the

 25       defendant on the motion.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 7 of859
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        391
                                        530
                                                                                              7


  1                   MR. BAINE:      Good afternoon, Your Honor.           Kevin Baine

  2       for the Washington Post.

  3                   THE COURT:      Welcome to our humble abode.

  4                   MR. BAINE:      Thank you.      If I may, I'd like to reserve

  5       ten minutes.

  6                   THE COURT:      Yes.

  7                   MR. BAINE:      Your Honor, this case concerns, you said

  8       seven publications, but it's actually four articles, two of

  9       which appeared in slightly different versions.

 10             Each of these publications must be assessed independently

 11       to determine whether a cause of action can be stated against

 12       them.    But I would like to begin by saying a word about the

 13       overall coverage because I think it places the articles in

 14       context.

 15             The Post did not create this story.              What it did was to

 16       bring to bear old-fashioned reporting to a story that had

 17       already gone viral on social media.              And it did that by

 18       speaking to participants, by collecting different versions of

 19       what happened, by asking the organizers of the trip for

 20       comment, and then by following the story to its conclusion.

 21             And so the initial stories, which did not name the

 22       plaintiff, reported the statement of the Diocese and the

 23       school condemning the actions of the students.

 24             And the next day, the Post was able to identify the

 25       plaintiff and published his version of the events in a
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 8 of959
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        392
                                        531
                                                                                              8


  1       front-page story, with the headline "Fuller View Emerges of

  2       Conflict on the Mall."

  3             And a story four days later reported that the bishop had

  4       apologized to the students for his premature statements.

  5             And then a couple of weeks later, the Post published

  6       another front-page story reporting the results of an

  7       investigation where the bishop had exonerated the boys.

  8             So a story that started off with official condemnation

  9       ended up with official praise, and the Post reported it all

 10       start to finish, giving greater prominence to the findings in

 11       the students' favor than to the initial story that was

 12       critical of them.

 13             So there are really four separate publications at issue,

 14       and I would like to address each one separately, beginning, if

 15       I may, with the first article that actually names the

 16       plaintiff and then puts the whole story together.                  And that

 17       would be Exhibits I and J of the complaint, the sixth and

 18       seventh articles that appeared really on day two.

 19             The complaint had not --

 20                   THE COURT:      You're losing me a little bit.            You're

 21       starting with the articles that appeared the latest?

 22                   MR. BAINE:      I'm starting with Exhibits I and J.

 23                   THE COURT:      Okay.    Well, I might have a different

 24       numbering system.

 25                   MR. BAINE:      Okay.    Those are the exhibits from the
Case:
Case:2:19-cv-00019-WOB-CJS
      2:19-cv-00031-WOB-CJS Doc
                            Doc#:
                                #:46
                                  41-2Filed:
                                         Filed:
                                             07/10/19
                                                08/07/19Page:
                                                          Page:
                                                              9 of
                                                                 1059
                                                                    of-60
                                                                        Page
                                                                          - Page
                                                                             ID#:ID#:
                                                                                  393
                                     532
                                                                                        9


  1      complaint.     And, Your Honor, it might be helpful.           I handed up

  2      a white binder that has the exhibits to the complaint.

  3                 THE COURT:     I have my own binder.

  4                 MR. BAINE:     Okay.    So Exhibits I and J were the

  5      article that first named Nicholas Sandmann and that gave the

  6      complete account of what happened.

  7                 THE COURT:     Just so the record may be clear, they're

  8      not the first ones that were published?

  9                 MR. BAINE:     That's correct.

 10                 THE COURT:     Okay.

 11                 MR. BAINE:     If you'd like to go in a different order,

 12      I'm happy to.      I'm starting with these for a reason.

 13                 THE COURT:     I've read them all several times.

 14                 MR. BAINE:     The plaintiff complained of only one

 15      sentence in these articles that refers to him in particular.

 16      And this is what that sentence says:           "Most of the students

 17      moved out of his way, the video showed, but Sandmann stayed

 18      still."

 19            Now, that sentence could not possibly be actionable.

 20      That's exactly what the complaint alleges in paragraph 50(d);

 21      that the plaintiff did not move when Mr. Phillips was

 22      approached.     So the only sentence that refers to the plaintiff

 23      in particular is neither false nor defamatory.

 24            In context, this is the full picture that that article

 25      presented.     First, that the Hebrew Israelites began the
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 10 of
                                                                    1159
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        394
                                        533
                                                                                         10


   1      incident by shouting racist and insulting things to the

   2      students, things like calling one student by the N word and

   3      saying that his friends were going to harvest his organs.

   4            Mr. Sandmann's response, as reported in that article, was

   5      to, quote, "to remain motionless and calm."

   6            Later, the students did respond by doing a school cheer,

   7      with permission of their chaperones, to drown out the hateful

   8      comments of the Israelites.           That's what the story says.

   9            Now, at that point, Mr. Phillips walked up to the group

 10       of students, the article says, walked into the group, and came

 11       within inches of Sandmann's face.             And Phillips, at that

 12       point, clearly could have walked around Mr. Sandmann if he

 13       wanted to; but, as he said, he's quoted as saying in the

 14       article, "Why should I go around him?"

 15             So the article is clear that Mr. Phillips approached

 16       Mr. Sandmann and decided not to go around him.

 17             Mr. Sandmann, the article reported, was startled and

 18       confused and, quote, "did not make any aggressive moves."                    He,

 19       quote, "stayed still."

 20             And then some of the students began doing a tomahawk chop

 21       and dancing, which is true and not challenged by the

 22       plaintiff.      Indeed, the video that the plaintiff's lawyers

 23       produced in this case says the following:                "Many feel the boys

 24       crossed the line and were mocking the Native Americans at that

 25       point."
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 11 of
                                                                    1259
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        395
                                        534
                                                                                          11


   1            Again, there was no hint in the story that Mr. Sandmann

   2      participated in that mocking, although he did.                 The story did

   3      not suggest that he did.

   4                  THE COURT:      I don't think that's the one they're

   5      complaining about.        They're complaining about the first one

   6      where he says he was swarmed by students and surrounded and

   7      Mr. Sandmann was standing there and blocked his way and left

   8      no room to retreat.         That's the one they're complaining about,

   9      I think.     And that was repeated in several stories.

 10                   MR. BAINE:      They're complaining about both, Your

 11       Honor, but you're correct, that what you just read is the

 12       sentence from the first story.

 13                   THE COURT:      That's from the first story.

 14                   MR. BAINE:      That they're complaining about.            So let

 15       me talk about that sentence.

 16                   THE COURT:      Okay.

 17                   MR. BAINE:      This is what it says:         "I, Phillips,

 18       started going that way, and the guy in the hat stood in my

 19       way, and we were at an impasse.            He just blocked my way and

 20       wouldn't allow me to retreat."

 21             Now, that's the only sentence in that whole article that

 22       refers to the plaintiff that they complain about.

 23                   THE COURT:      I agree with you.

 24                   MR. BAINE:      There's a sentence that says that the

 25       young man was wearing a relentless smirk, but the plaintiff's
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 12 of
                                                                    1359
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        396
                                        535
                                                                                          12


   1      complaint does not complain of that because that is true and

   2      nondefamatory, or at least a matter of opinion, but they don't

   3      complain about that.         They only complain about the one

   4      sentence.

   5            Now, it's our contention that that sentence is not

   6      defamatory, it's not substantially false.                Why do I say it's

   7      not defamatory?       Because what it says is that the unnamed

   8      student in the hat did not approach Mr. Phillips; that

   9      Phillips went toward him.           "I started going that way, Phillips

 10       says."

 11             The student did not touch Mr. Phillips.               Didn't even

 12       intercept him.       He just, according to Mr. Phillips, "stood in

 13       my way, blocked my way."

 14             In basketball terminology, that would not be a blocking

 15       foul by Mr. Sandmann.         If contact had been made, it would have

 16       been a charge by Mr. Phillips.            Mr. Phillips approached him.

 17       Mr. Sandmann simply stood there.

 18             Now, it does say, "wouldn't allow me to retreat."                  Now,

 19       obviously, the article taken as a whole could not literally

 20       mean that Mr. Phillips was literally physically prevented from

 21       moving because the article says the stand-off ended, quote,

 22       "when Phillips and the other activists walked away."

 23             They were perfectly free to walk away.               All Mr. Phillips

 24       meant in context was that Mr. Phillips was standing in between

 25       him and the Memorial.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 13 of
                                                                    1459
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        397
                                        536
                                                                                         13


   1             And by the way, one could not reasonably think that on

   2      the broad expansive steps in front of the Lincoln Memorial,

   3      that one person standing still was literally physically

   4      preventing the other gentleman from moving.

   5             Some might think it was stubborn, disrespectful, or even

   6      rude --

   7                  THE COURT:      Let me stop you there and back it up a

   8      bit.    I've got it marked here in my notes the paragraph -- and

   9      I agree with you, this seems to be the most important

 10       paragraph in the case.          "It was getting ugly, and I was

 11       thinking that" -- this is Mr. Phillips.               "It was getting ugly,

 12       and I was thinking I've got to find myself an exit out of this

 13       situation and finish my song at the Lincoln Memorial, Phillips

 14       recalled.      I started going that way, and that guy in the hat

 15       stood in my way, and we were at an impasse.                He just blocked

 16       my way and wouldn't allow me to retreat."

 17              Okay.   Now, this turned out to be inaccurate.               You agree

 18       with that, don't you?

 19                   MR. BAINE:      If you were to interpret it to mean that

 20       Mr. Phillips was literally prevented from moving in any

 21       direction, that would be inaccurate.              But in the context of

 22       the article, what I think that means is that Mr. Phillips

 23       approached Mr. Sandmann, Mr. Sandmann stood still, blocked his

 24       path forward.       And when Mr. Phillips says, wouldn't allow me

 25       to retreat, I think what he meant was wouldn't allow me to get
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 14 of
                                                                    1559
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        398
                                        537
                                                                                         14


   1      up past Mr. Sandmann to the Memorial.

   2            But literally, that can't possibly be true.                The steps

   3      are hundreds of feet wide.           All he had to do was take a step

   4      to the side and walk forward, which he decided not to do.

   5            And the article makes clear --

   6                  THE COURT:      Well, that's the plaintiff's argument why

   7      it's libelous.

   8                  MR. BAINE:      Beg your pardon?

   9                  THE COURT:      That's the plaintiff's argument why it's

 10       libelous.

 11                   MR. BAINE:      I think that's fair to say.           I think the

 12       plaintiffs say it's libelous to say that Mr. Sandmann didn't

 13       move, but that's true.          He didn't move.       He stood his ground.

 14       And he has said in interviews --

 15                   THE COURT:      It implies that he wouldn't allow him to

 16       retreat.     How could he keep him from retreating unless he was

 17       threatening him in some way?

 18                   MR. BAINE:      Well, literally --

 19                   THE COURT:      Blocking him physically in some way?

 20                   MR. BAINE:      Well, there are two issues here, I think.

 21       One is whether, as a factual matter, he was literally

 22       preventing Mr. Phillips from moving forward.                And second is

 23       whether, as the plaintiff suggests, he was actually engaged in

 24       an assault of someone.

 25             Now, if you read this to mean that he assaulted
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 15 of
                                                                    1659
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        399
                                        538
                                                                                          15


   1      Mr. Sandmann, Mr. Phillips, that would be defamatory.                   But you

   2      cannot reasonably, I don't think, read this to mean that

   3      Mr. Sandmann was engaged in an assault.               An assault is a

   4      violent crime.       It involves the use of force, violence, to

   5      inflict injury or, at the very least, to explicitly threaten

   6      that I am going to harm you in some way.

   7                  THE COURT:      Does it imply that he was engaged in a

   8      breach of the peace or something like that?

   9                  MR. BAINE:      I don't think so.        I don't see how one

 10       could possibly call standing still and not moving as a breach

 11       of the peace.

 12              That sentence, those couple of sentences -- maybe it's

 13       the one sentence -- describe an impasse in which two people,

 14       perhaps stubbornly, are facing each other and neither one

 15       decides to step aside and move forward.               They both decide to

 16       stand still face to face.           And it's a mutual encounter that's

 17       going on because it says, we were at an impasse.

 18              I, Phillips, am going his way.           He wouldn't step aside.

 19       Impasse.     That's not defamatory.          It might be disrespectful

 20       of -- some people might think that it's rude even -- for a

 21       teenager not to step aside as an older gentleman approaches

 22       him.    But it's not defamatory.

 23              And I say that because defamatory, defamation involves

 24       the idea of disgrace, as we've quoted in our papers.                   Merely

 25       to be embarrassing or harmful in some general way is not
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 16 of
                                                                    1759
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        400
                                        539
                                                                                         16


   1      enough to make it defamatory.            There must be conduct

   2      attributed to the plaintiff that would expose him to disgrace,

   3      to contempt.       It's a pretty high barrier.           If it's simply

   4      embarrassing, unflattering, that's not enough.

   5            It might be embarrassing to suggest that this young man

   6      didn't step aside when approached by an elderly gentleman, but

   7      it doesn't rise to the level of disgrace; to suggest that in

   8      the boisterous atmosphere of protests on the steps of the

   9      Lincoln Memorial, when approached by a Native American banging

 10       a drum, this young man didn't step aside.

 11                   THE COURT:      Apparently it was enough that people

 12       called him with death threats.

 13                   MR. BAINE:      Well, Your Honor --

 14                   THE COURT:      It's a difficult case.         I'm one to admit

 15       that.    It's a difficult case.

 16                   MR. BAINE:      One of the points that I'd like to make

 17       is the following:        The Post and publishers in general are only

 18       responsible for the meanings that they can reasonably be

 19       thought to have intended.           And the Restatement says it that

 20       way; that the meaning of publications and statements, that a

 21       reader could reasonably understand that it was intended to

 22       express.

 23             So that's important, because what it means is that no

 24       publisher is responsible for the judgment and the conclusions

 25       that readers might make based upon their own preconceptions.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 17 of
                                                                    1859
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        401
                                        540
                                                                                          17


   1            So in this case, it is unfortunately true that a lot of

   2      people bring a lot of baggage and a lot of preconceptions to

   3      any story about participants in the March for Life march,

   4      people who wear Make America Great hats Again, people who are

   5      involved in Native American protests.

   6            There are people who bring their biases to these stories.

   7      And I dare say the one place where you cannot look for

   8      evidence of what a reasonable interpretation of a publication

   9      is is on the Internet, where people will react based upon

 10       their preconceptions, based upon nothing more than maybe

 11       seeing a photograph and then, all of a sudden, they will have

 12       an image in their mind of what must be going on.

 13             The Post is not responsible for those kinds of judgments

 14       that people make based upon their own political, cultural,

 15       religious, other biases.          They're only responsible for the

 16       meanings that they can reasonably be understood to have

 17       intended to convey.

 18             So did the Post intend to convey that Mr. Sandmann was

 19       actually assaulting Mr. Phillips?             It's not conceivably

 20       possible to think that the Post was intending to make an

 21       accusation of assault against a student simply by saying that

 22       he wouldn't step aside.

 23                   THE COURT:      I think they say in their brief that this

 24       was Mr. Phillips' opinion; therefore, it's inactionable.                    I

 25       see you're running out of time.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 18 of
                                                                    1959
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        402
                                        541
                                                                                         18


   1                  MR. BAINE:      Yeah, I don't know where the time is.

   2                  THE COURT:      It's a complex case.

   3                  MR. BAINE:      There are some statements that are

   4      statements of opinion, Your Honor.

   5            And another important thing is that there's a video

   6      that's attached to all of these articles.                Your Honor has

   7      access to some of those.

   8                  THE COURT:      I've seen some of it.         I'm not sure which

   9      ones I've watched.

 10                   MR. BAINE:      Every online article had a video that

 11       accompanied it.       And a reader, if the reader was confused,

 12       could go to online video and see students doing the school

 13       cheer, which was, by the way, rambunctious and very physically

 14       demonstrative.       I would call it almost a warlike battle cry.

 15                   THE COURT:      That was not from the editors, wasn't it?

 16       That wasn't the other group.

 17                   MR. BAINE:      That was what the students were doing

 18       when facing the Hebrew Israelites.             That is on the video.

 19                   THE COURT:      I know.

 20                   MR. BAINE:      Also on the videos are the tomahawk chops

 21       engaged in by these students.

 22             So when Mr. Phillips says things like they're mocking and

 23       taunting me or when the Post writes that they were mocking and

 24       taunting, videos show, people can go look at those videos and

 25       decide, well, do I agree that that shows mocking and taunting
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 19 of
                                                                    2059
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        403
                                        542
                                                                                         19


   1      or do I disagree.

   2            So some of the statements are statements of opinion; and

   3      oftentimes, it's clear that they're statements of opinion

   4      based upon an image.

   5            There's one column, for example, that says an image

   6      appears to show that the young man was intimidating

   7      Mr. Phillips.       Well, that article had the video on top of it

   8      and the sentence that says "appears to intimidate

   9      Mr. Phillips."       The words "Nathan Phillips" are a link to

 10       another story, which also had the whole video there.

 11             So people can look at the video and decide, well, do I

 12       agree or disagree that he appears to be physically

 13       intimidating.

 14             And physically intimidating, even that is not defamatory.

 15       Physically intimidating, if that means you're standing still

 16       on a step above looking down at somebody and not moving, some

 17       people might think that appears to amount to physical

 18       intimidation, but it's not disgraceful conduct in the context

 19       of a loud and boisterous protest on the mall.

 20             This is not taking place in a church or a cathedral.

 21       It's taking place in which there are three groups kind of

 22       yelling at each other at various times.               And Mr. Sandmann is

 23       described as being motionless and calm in response to the

 24       outrageous taunts by the Hebrew Israelites.                Then he

 25       acknowledged that he participates in a tomahawk chop.                   I don't
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 20 of
                                                                    2159
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        404
                                        543
                                                                                         20


   1      think it's defamatory or false to say that either of those

   2      things occurred.

   3            What is it that the Post has said about Mr. Sandmann in

   4      particular?      It said only one thing, that he didn't move when

   5      Mr. Phillips approached.

   6            Most of the other statements in these articles are about

   7      the students in general.          The second major article says there

   8      were about a hundred students there.              When it says some of the

   9      students said X, well, that doesn't mean Mr. Sandmann.

 10                   THE COURT:      Do we need to look at each article and

 11       judge it on its merits, or do we need to read the first

 12       article and alongside it have, let's say, amended by the

 13       subsequent article?

 14                   MR. BAINE:      I think that the law views each article

 15       as a separate publication.

 16                   THE COURT:      Well, that's what I'm looking at, the

 17       first one.      And it says he just blocked me way and wouldn't

 18       allow me to retreat.

 19                   MR. BAINE:      And also our contention --

 20                   THE COURT:      We've been talking about that.            A lot of

 21       things I want to nail down here.

 22                   MR. BAINE:      Sure.

 23                   THE COURT:      Do you admit that Mr. Sandmann is a

 24       private figure?       You don't contend that he's a public figure?

 25                   MR. BAINE:      We haven't argued he's a public figure
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 21 of
                                                                    2259
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        405
                                        544
                                                                                         21


   1      because it's not relevant to this motion.                We might argue that

   2      later on.

   3                  THE COURT:      Well, at least not now, you're not

   4      arguing?

   5                  MR. BAINE:      It's not part of the motion, Your Honor.

   6                  THE COURT:      Okay.    That was the main thing I wanted

   7      to nail down.

   8                  MR. BAINE:      But the fact that Mr. Sandmann is a

   9      teenage high school student with a bunch of high school

 10       students I think also has a bearing on how a reasonable

 11       reader, not someone who's got a bias or a prejudice who reads

 12       the Internet and posts comments, but a reasonable reader

 13       would, I think, take into account the fact that these are

 14       young high school students on a trip to Washington and a March

 15       for Life and on the steps of the Lincoln Memorial; and even if

 16       you thought that the article suggested that Mr. Sandmann did

 17       all the things that are only attributed to students in

 18       general, even if you thought that, that that wouldn't be

 19       enough to rise to the level of disgraceful conduct by a group

 20       of teenage boys confronted with the kind of boisterous

 21       situation on the mall so they react boisterously, as young men

 22       can do.     It's not disgraceful for them to have done that.

 23             On the other hand, I think it's fair to say that in

 24       retrospect, probably everybody can second-guess their conduct

 25       in the course of this case, starting with the black Hebrew
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 22 of
                                                                    2359
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        406
                                        545
                                                                                         22


   1      Israelites right on through the Native Americans right on

   2      through the chaperones and the students, everybody who covered

   3      this situation.       We can all go back and ask, how could we have

   4      done this more perfectly.           That's not the issue on this

   5      motion.

   6            The issue on the motion is strictly this:               Did the

   7      Washington Post say something about this plaintiff in

   8      particular that exposed him to publication and contempt in the

   9      eyes of a reasonable reader of these articles, not someone

 10       who's been influenced by the social media commentary that

 11       preceded the articles, not even by people who might have seen

 12       the Post article, as well as many other articles.                  But take

 13       the reasonable, objective person, not a real human being, but

 14       a reasonable man, reasonable woman, who just looks at the Post

 15       articles and the Post videos and asks, did they say something,

 16       did they attribute disgraceful or contemptible conduct to

 17       Mr. Sandmann.       And I would maintain that they don't.

 18                   THE COURT:      Do you throw out the argument that this

 19       statement doesn't refer to Mr. Sandmann?

 20                   MR. BAINE:      Oh, not at all, Your Honor.           The article

 21       refers to him in two sentences.            In one sentence --

 22                   THE COURT:      Well, the guy in the hat.          The Kentucky

 23       test is would his friends and acquaintances know who was

 24       meant.

 25                   MR. BAINE:      That refers to him.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 23 of
                                                                    2459
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        407
                                        546
                                                                                         23


   1                  THE COURT:      And I would think that that would

   2      probably be met because a lot of his friends and acquaintances

   3      were there.

   4                  MR. BAINE:      I agree with Your Honor.          That is the one

   5      sentence in that article that refers to him in particular.

   6      We're not arguing that no one would know who he is.                   A lot of

   7      people wouldn't, but some people would.

   8            I dare say this --

   9                  THE COURT:      That's the Kentucky test.

 10                   MR. BAINE:      I dare say this.       Anybody who would know

 11       that's Mr. Sandmann would probably have the curiosity to click

 12       on the video and find out what really happened by watching it

 13       themselves.

 14             And so the reality is, although this is not part of this

 15       motion, the reality is, I dare think anybody who knows

 16       Mr. Sandmann probably does not have a lower estimation of him

 17       after reading the article.

 18                   THE COURT:      Then you have another argument that it's

 19       not libel per se; it's libel per quod, which would require him

 20       to make allegations of special damages.

 21             Do you want to persist in that?

 22                   MR. BAINE:      Yes, Your Honor.       There's an issue about

 23       whether the Supreme Court has taken back what it said in

 24       Sweeney.

 25             In Sweeney, the Court of Appeals, then the highest court
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 24 of
                                                                    2559
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        408
                                        547
                                                                                         24


   1      in the state, said this:          "Statements," quote, "reasonably

   2      susceptible of a defamatory meaning as well as an innocent

   3      one, that may be defamatory by reason of their imputation or

   4      by reason of certain extrinsic facts, require evidence of

   5      pecuniary loss arising from the use thereof."

   6             That is not the law everywhere, but it is the law of

   7      Kentucky.      It was applied by, again, the Court of Appeals,

   8      then the highest court in the state, in Towles v. Travelers

   9      Insurance Company, where the Court said that one might draw a

 10       defamatory inference from the language used.                That's their

 11       quote.     But that because that was only one possible

 12       interpretation, it wasn't defamatory per se.                There had to be

 13       special damages.

 14              Now, the plaintiff argues that the Supreme Court

 15       overruled that principle in Stringer.              We say it did not

 16       because Stringer did not involve an ambiguous statement at

 17       all.    Stringer didn't talk about how to derive a meaning from

 18       an ambiguous statement.          It didn't talk about libel

 19       implication.       It didn't mention Sweeney or Towles.

 20              The statement in Stringer was an explicit accusation of

 21       theft.     It was not a matter of where the statement could be

 22       read meaning one thing or the other.              So that decision in

 23       Stringer can't possibly take anything away from the statements

 24       in Sweeney and Towles, which remain good law in Kentucky, that

 25       if a statement is susceptible to more than one meaning and
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 25 of
                                                                    2659
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        409
                                        548
                                                                                         25


   1      it's only defamatory by reason of the inference or the

   2      interpretation you put on it, there have to be special

   3      damages.

   4            That makes a lot of sense if you think about it.                  If a

   5      statement is only defamatory if you take it in a certain way,

   6      that means that you shouldn't presume that there were damages.

   7      There should be proof of damages.

   8            There is no obligation of special damages in this case,

   9      nor I suspect will there ever be any amended complaint

 10       alleging special damages.

 11             So what we have is a case in which, in some cases, the

 12       plaintiff says, oh, what was said means this.                 They say it

 13       means assault.       We say it doesn't mean assault.            I don't think

 14       it can be reasonably understood to mean that.                 But even if you

 15       thought that it could reasonably be meant to understood to

 16       mean that Mr. Sandmann assaulted Mr. Phillips, that is the

 17       defamation per quod, only actionable if there are special

 18       damages.

 19             I suspect my 20 minutes are up.

 20                   THE COURT:      It is.    We'll give you ten minutes

 21       anyway.

 22                   MR. BAINE:      Thank you, Your Honor.

 23                   MR. McMURTRY:       Good afternoon, Your Honor.

 24                   THE COURT:      Good afternoon.

 25                   MR. McMURTRY:       Todd McMurtry.       I'm here to argue on
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 26 of
                                                                    2759
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        410
                                        549
                                                                                         26


   1      behalf of Nicholas Sandmann.

   2            Counsel.

   3            And thank you for the opportunity to be heard.

   4            As you know, I represent Nicholas Sandmann.                And, Your

   5      Honor, as you know, Nicholas Sandmann has been subjected to a

   6      world of attention through what happened on the Washington

   7      Mall.

   8            But what we'd like to emphasize to the Court at the

   9      outset is that this lawsuit is not a political lawsuit.                    It is

 10       not a lawsuit to discourage speech directed at President

 11       Trump.     The lawsuit seeks only to redress the Washington

 12       Post's false, defamatory, and negligent reporting.                  Really, an

 13       unprecedented injustice done to a young man, Nicholas

 14       Sandmann, who is with us here today.

 15             The Post's reporting, in part, permanently scarred the

 16       reputation of Mr. Sandmann, who did little more than stand

 17       completely still when confronted by an adult stranger beating

 18       a drum inches from his head.

 19             Mr. Baine and you discussed the issue of what a

 20       reasonable reader might interpret when reading the articles

 21       published about Mr. Sandmann by the Washington Post.                   And what

 22       I'd like to let the Court know is that on these articles that

 23       are published online, there are literally thousands of

 24       comments on the article that are available on the online

 25       version of the articles linked to the video.                And those online
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 27 of
                                                                    2859
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        411
                                        550
                                                                                         27


   1      statements say terrible things like, "If there was ever a

   2      punchable face, it's that Nicholas Sandmann."

   3                  THE COURT:      That's the comment of some reader.

   4                  MR. McMURTRY:       Yes, the average reader, 8,000 of

   5      them.

   6                  THE COURT:      And I believe the Indecency Act, that I

   7      had a case it was reversed on, permits people to post without

   8      the persons running the site being libel.

   9                  MR. McMURTRY:       Well, it does.       Certainly then

 10       Communications Decency Act does do that, and I'm not saying

 11       that the Post should be liable for that.               I'm only saying what

 12       an average reader who read the article took from the article,

 13       and they published their feelings on that.                So I think that

 14       that's important for the discussion.

 15                   THE COURT:      And do you agree with me that the most --

 16       everything seems to turn, or almost everything, on the

 17       statement that Mr. Phillips made, "I started going that way,

 18       and that guy in the hat stood in my way, and we were at an

 19       impasse.     He just blocked my way and wouldn't allow me to

 20       retreat"?

 21                   MR. McMURTRY:       Certainly that's an important

 22       statement.      I think the Court has to look at the gist of the

 23       entire article.       And the gist of the entire article paints a

 24       very unflattering picture of Mr. Sandmann.                It characterizes

 25       him as a white person, a male, Catholic, pro life, wearing a
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 28 of
                                                                    2959
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        412
                                        551
                                                                                         28


   1      Make America Great Again hat, who, in essence, engaged in an

   2      assault of a peaceful Native American who was drumming his

   3      beat and singing a song of praise.             And that's what the gist

   4      and the article, how it described it.

   5                  THE COURT:      But is it an assault?

   6                  MR. McMURTRY:       How is it an assault?

   7                  THE COURT:      Is it an assault?        If he says he wouldn't

   8      allow me to retreat, it's kind of vague.               If he grabbed ahold

   9      of him and wouldn't allow him to retreat, that would be an

 10       assault.     If, indeed, that's what it says.

 11                   MR. McMURTRY:       Yes, Your Honor.

 12             If you look at the article as a whole, it does suggest

 13       that -- and the Post's own reporting on this, which I can

 14       describe to you, says that a reader could reasonably take,

 15       from reading these articles, that Nicholas Sandmann

 16       identified, approached, confronted, surrounded, swarmed

 17       Mr. Phillips.       And when you take the entirety of the article

 18       and the gist of the entire article, yes, it does allege an

 19       assault.

 20             And I think that really takes us past the whole issue of

 21       the defamation per se versus per quod argument because it does

 22       assert what a reasonable reader could conclude was an assault

 23       upon Mr. Phillips.

 24             And, of course, it goes on further to call him, in

 25       essence, without using the word, a racist, and attaching
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 29 of
                                                                    3059
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        413
                                        552
                                                                                         29


   1      racist conduct to what he said.

   2            In response to one thing that Mr. Baine said that I do

   3      want to take issue with on the racism issue, is that we do not

   4      agree that Nicholas Sandmann engaged in the tomahawk chop.

   5            I don't want to characterize the tomahawk chop, but we do

   6      not agree that that happened.            And that would be his testimony

   7      if he were asked, that he did not engage in the tomahawk chop

   8      on the Mall.

   9            What I think is important to look at is what the

 10       Washington Post said in its article and what it later said

 11       through its editor's notes and some of the comments of its

 12       reporters.

 13             The Post has admitted through an editor's note that its

 14       coverage was false.         It confessed on March 1 that the gist

 15       conveyed in the reporting did not occur.

 16             For example, the Washington Post reported the false gist

 17       that -- and that is a quote from their editor's note --

 18       "Phillips started going that way, and that guy in the hat

 19       stood in my way, and we were at an impasse.                He just blocked

 20       my way and wouldn't allow me to retreat.               The teen, shown

 21       smirking at him in the video, was blocking Phillips from

 22       moving."

 23             And that was mentioned in the first, third, and fourth

 24       articles that we described in our complaint.

 25             The editors, unlike the attorneys, but the editors, in
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 30 of
                                                                    3159
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        414
                                        553
                                                                                         30


   1      their note, say, "A more complete assessment of what occurred

   2      either contradicted or failed to confirm Phillips' account

   3      that he was prevented by one student from moving on."

   4            So that's what the editors back in Washington are saying.

   5                  THE COURT:      How many days after the initial story did

   6      that occur?

   7                  MR. McMURTRY:       I think it was March 1, Your Honor.

   8                  THE COURT:      Okay.    Three or four days?

   9                  MR. McMURTRY:       No, I'm sorry.       Excuse me.     Yes, I

 10       have March 1 editor's note.           No, the events occurred at end of

 11       January, so this would have been more than a month after the

 12       events.

 13                   THE COURT:      Okay.

 14                   MR. McMURTRY:       So they go on.       There are a couple of

 15       these that are important for the Court to understand.

 16             Again, the Washington Post reported a false gist when it

 17       said in its fifth article, "One of the members of the group

 18       appeared to physically intimidate Nathan Phillips," but the

 19       editor's note admits that no such physical intimidation

 20       occurred."      It says, "A more complete video does not show that

 21       the student physically intimidated Phillips."

 22             And I think a good side note on the idea of a more

 23       complete video is that when Mr. Baine references a video that

 24       was mentioned in the articles, that is the unsourced viral

 25       video that circulated on Twitter and other social media
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 31 of
                                                                    3259
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        415
                                        554
                                                                                         31


   1      platforms.      And, in fact, the Post based its initial reporting

   2      on this unsourced viral video, which it, we hope to prove

   3      eventually, knew was not credible.             So that is another

   4      important point on this.

   5            Again, turning to the editor's note, the Washington Post

   6      reported the false gist that, quote, "A viral video of a group

   7      of Kentucky teens in Make America Great Again hats taunting a

   8      Native American veteran on Friday."

   9            But the editor's note on March 1 admits that no taunting

 10       occurred.      It says, "A more complete assessment of what

 11       occurred either contradicted or failed to confirm that

 12       Phillips' group had been taunted by the students in the

 13       lead-up to the encounter."

 14             Again, the Washington Post further reported a false gist

 15       when they wrote, when they initially reported, "A few people

 16       in the March for Life crowd began to chant, 'Build that wall.

 17       Build that wall.'"        And I think that was a quote from

 18       Phillips.      But the editor's note admits that neither Nicholas

 19       or any of the other students said that phrase.                 Okay.    It

 20       says, "Students chanting 'Build that wall.                Build that wall,'

 21       was not audible on the video."

 22             Another point that the Washington Post reported on that

 23       is a false gist is that, "Nicholas and the teens suddenly

 24       swarmed around Phillips and it was an aggressive display of

 25       physicality.       The students were rambunctious and trying to
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 32 of
                                                                    3359
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        416
                                        555
                                                                                           32


   1      instigate a conflict."

   2            But the editor's note admits that Nicholas did not

   3      instigate a conflict.         The editor's note says, quote, "A more

   4      complete assessment of what occurred either contradicted or

   5      failed to confirm that the students were trying to instigate a

   6      conflict," close quote.

   7            Furthermore, the Washington Post has stated on its

   8      website as to what the purpose of an editor's note is.                    And I

   9      think this is very important.            This is in the Washington

 10       Post's own words on their own website.               An editor's note is a

 11       correction that calls into question the entire substance of an

 12       article, okay (1) raises a significant ethical matter (2) or

 13       addresses whether an article did not meet our standards.                    In

 14       those circumstances, it may require an editor's note and be

 15       followed by an explanation of what is at issue.

 16             So what I described to you was the Post completely

 17       retreating from its initial coverage and admitting that it was

 18       wrong in nearly every significant circumstance.                 Okay.

 19             Now, the Washington Post has confessed and admitted that

 20       the following things did not occur.

 21             Again, Native American Elder Nathan Phillips was not

 22       prevented from moving on.           In other words, Phillips was not

 23       blocked by Nicholas in any way, shape, or form.

 24             Two, that the Indigenous People Group had not been

 25       taunted by the students in the lead-up to the encounter.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 33 of
                                                                    3459
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        417
                                        556
                                                                                         33


   1                  THE COURT:      Well, you put it in the complaint

   2      yourself that when he appeared on television the next day, he

   3      said that he blocked the Native American.

   4                  MR. McMURTRY:       I don't think our complaint says that

   5      Nicholas Sandmann blocked the individual.

   6                  THE COURT:      No, you refer, in your complaint, I think

   7      at paragraph 40, you refer to this television interview he

   8      gave in a couple of days.

   9                  MR. McMURTRY:       Yes.

 10                   THE COURT:      And in that one, didn't he admit that he

 11       blocked Phillips?

 12                   MR. McMURTRY:       No.    I think he was asked, the

 13       question whether or not -- you know, why would you stand your

 14       ground, so to speak.

 15                   THE COURT:      Okay.

 16                   MR. McMURTRY:       And he said, you know, I'm entitled to

 17       stand where I was.

 18                   THE COURT:      Maybe that's blocking somebody.            You

 19       can't go through him.

 20                   MR. McMURTRY:       Well, I know.

 21                   THE COURT:      Standing in front of somebody in a narrow

 22       entryway and he doesn't move and the other person wants to go

 23       through, then he's blocking him.

 24                   MR. McMURTRY:       Well, but if you read the article in

 25       its entirety, the Post admits and reported itself, it suggests
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 34 of
                                                                    3559
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        418
                                        557
                                                                                         34


   1      this idea of identifying, confronting, blocking, swarming, and

   2      surrounding, which is, you know, the suggestion of a crime

   3      when you look at it in total.

   4            So I don't think that we can put a microscope to every

   5      sentence and say that, you know, that that's what it says.                     We

   6      have to look at the article in its entirety and get the gist

   7      of what's been said.

   8                  THE COURT:      Just out of curiosity, did he go to

   9      New York for that interview, or did they do it remotely?

 10                   MR. McMURTRY:       No, they did it here.         That occurred

 11       out by the airport.

 12             So the Post -- I said what the Post has admitted through

 13       its editor's notes is that they did not physically intimidate

 14       Phillips, that Nicholas and the students were not trying to

 15       instigate a conflict, and that Nicholas and the students did

 16       not chant "Build a wall" toward Phillips or any of his

 17       Indigenous People Group.

 18             Now, continuing this thread, I wish to call to the

 19       Court's attention things that were written by the Washington

 20       Post reporter Megan McArdle -- and these are cited in our

 21       brief -- in response to the Washington Post's Lincoln Memorial

 22       coverage.

 23             She said, quote, "Then a longer video surfaces proving

 24       pretty incontrovertibly that almost none of what the Post

 25       reported happened."         And that's significant.         That's from one
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 35 of
                                                                    3659
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        419
                                        558
                                                                                         35


   1      of their own reporters.

   2                  THE COURT:      What exhibit is that in?

   3                  MR. McMURTRY:       It's a footnote of Ms. McArdle's

   4      quotes.     Oh, Ms. McArdle's commenting on the entirety of the

   5      Post's reporting on this, and we cited it in one of our

   6      footnotes, I think in our memorandum in opposition.

   7                  THE COURT:      Okay.    I'll look at it.

   8                  MR. McMURTRY:       And she went on to say, "This is

   9      obviously not even close to what Phillips said happened and

 10       also very hard to confuse Phillips' account.                The

 11       discrepancies are not minor."

 12             She goes on to say, quote, "Any piece of information that

 13       comes from Phillips should be utterly discounted."

 14             And she said further, "Fighting racism is a good cause.

 15       It's a great cause.         But it does not require us to believe

 16       that things are not true, and it cannot afford for us to

 17       believe things that aren't true."

 18             So in essence, she's admitting as well that the Post

 19       reporting got it entirely wrong.

 20             So there's really, they have admitted their fault,

 21       admitted that what they've reported was false, and admitted

 22       that the manner of their reporting, they got it wrong.

 23             Another interesting point as to what the Washington Post

 24       has said about its own reporting.             Erik Wemple, who is another

 25       Washington Post reporter, authored an article entitled,
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 36 of
                                                                    3759
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        420
                                        559
                                                                                         36


   1      "Fuller Picture:        How Major Media Outlets Handled Their

   2      Evolving Accounts of the Covington Story."                And he stated in

   3      part, quote, "Given Phillips' comment to the Post that he was

   4      swarmed by the students, readers would be likely to conclude

   5      that the students saw him from afar, targeted him in advance.

   6      We learned later that Phillips himself had walked straight

   7      into the student group, making a swarm all but inevitable.

   8      Let's say a man jumps from a platform into an aquatic expanse.

   9      Did he dive into the water, or did the water surround him?"

 10             And I think that is a strong indictment of how the Post

 11       characterized the story and its reporting and what the gist of

 12       the entire article was.

 13             And so readers would be licensed to conclude that the

 14       article, at the very least, imputed the crime of assault

 15       toward Nicholas and the sole motivation was based upon an

 16       intense hatred of Native Americans and African Americans.

 17             The Post's legal contentions are wholly disingenuous.

 18       For example, if the Post has admitted that the gist conveyed

 19       by its reporting was false, then why do its lawyers contend

 20       that some of the statements were substantially true?

 21             Why, then, did the Post lawyers contend that some of the

 22       statements are protected opinion when it admits that the

 23       opinions had a sufficient and factual connotation to be deemed

 24       provably false?

 25                   THE COURT:      Okay.    Let's stop there.        I was going to
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 37 of
                                                                    3859
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        421
                                        560
                                                                                            37


   1      ask you about that in a minute.            Now, here's the key

   2      statement.      "He just blocked my way and wouldn't allow me to

   3      retreat."      Let me read the whole sentence again.              "I started

   4      going that way, and that guy in the hat stood in my way, and

   5      we were at an impasse.          He just blocked my way and wouldn't

   6      allow me to retreat."

   7            Now, is that a statement of fact, or is that a statement

   8      of his opinion, Mr. Phillips' opinion?

   9                  MR. McMURTRY:       Well --

 10                   THE COURT:      The way this goes, as I understand it, he

 11       made the statement, he repeated it to your reporter, to the

 12       Post reporter rather, and they published it.                And since we

 13       don't have in Kentucky the Neutral Reportage Act, they are

 14       responsible as if they had said it.

 15                   MR. McMURTRY:       Right.    I think it --

 16                   THE COURT:      That might be an overstatement.            But

 17       anyway, if it's opinion, it's not recoverable.                 It's not

 18       considered to be libel.

 19                   MR. McMURTRY:       First off, we think it's a fact.             We

 20       think it's a factual statement that describes an event of

 21       things that Phillips claims actually occurred.

 22             And the Post is negligent for republishing those

 23       statements, which have now been proven to be false and

 24       admittedly false by the Post's own reporters.

 25             And I think, Your Honor, we don't agree that it's an
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 38 of
                                                                    3959
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        422
                                        561
                                                                                          38


   1      opinion; but if you were to, in your mind, conclude it's an

   2      opinion, I think you'd have to go to the reasons that you had

   3      in your case Loftus v. Nazari when you talked about, you know,

   4      opinions that were protected opinions or not.

   5            In the Loftus case, Ms. Nazari presented all of these

   6      facts, and you said the reader was left to conclude from the

   7      facts whether it was true or false.

   8                  THE COURT:      Well, she was a patient of a doctor.

   9                  MR. McMURTRY:       Right.

 10                   THE COURT:      She said the doctor didn't do a good job

 11       on her plastic reconstructive surgery.               So the last part that

 12       was the opinion that the doctor didn't do a good job, the

 13       doctor said she did this great job as medical science would

 14       permit.

 15                   MR. McMURTRY:       But I think what's important is that

 16       the underlying -- the facts, I think in your opinion, you

 17       stated those facts are, in essence, admitted or agreed to.

 18             In this circumstance, we believe that there are events

 19       described that either happened or did not happen that are

 20       either true or false, and even if the Court were to conclude,

 21       which is an opinion which we do not agree with, the

 22       connotation of the opinion is created from facts which are

 23       either provably true or provably false.

 24             And we allege in our complaint that they're false.                  And

 25       at this stage of a motion to dismiss, we think that it is not
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 39 of
                                                                    4059
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        423
                                        562
                                                                                         39


   1      appropriate.       And, you know, in actuality, it should be an

   2      issue ultimately decided by a jury.

   3                  THE COURT:      Do you not agree that Phillips was being

   4      sincere when he was of the opinion that he was being blocked

   5      and not allowed to retreat, but Mr. Sandmann was of the

   6      opinion that he was just standing there and Phillips could go

   7      wherever he wanted?

   8                  MR. McMURTRY:       Well, I think that the underlying fact

   9      is that what Phillips says is not true.               And so therefore,

 10       it's --

 11                   THE COURT:      But isn't that opinion?

 12                   MR. McMURTRY:       I do not think it's an opinion at all.

 13             "He just blocked my way and wouldn't allow me to

 14       retreat."      I don't know how that can be an opinion.               If

 15       somebody blocks your way, that's a fact that's provable true

 16       or false.

 17                   THE COURT:      This video I did watch -- apparently

 18       there are way more videos than I watched, but I did watch a

 19       couple of them.       And it does show Mr. Sandmann standing there,

 20       Phillips standing in front of him, facing him, beating his

 21       drum, and it kind of stops there.             Then there's other stuff.

 22       I don't think that was on the video that I was watching.

 23                   MR. McMURTRY:       Well --

 24                   THE COURT:      It's conceivable that Phillips thought

 25       Sandmann was blocking him, but Sandmann thought if he wants to
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 40 of
                                                                    4159
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        424
                                        563
                                                                                         40


   1      go around me, go this way or say excuse me, please and I'd get

   2      out of his way.

   3                  MR. McMURTRY:       Well, you know, in Milkovich, they

   4      talk about he's a liar versus, you know, he's a Communist who

   5      follows the teachings of Marx and Lenin.               It's kind of the two

   6      comparisons going from opinion.

   7            This is much closer to saying he's a liar, which the

   8      Court in Milkovich found was defamatory of the wrestling

   9      coach, when the reporter claimed that the wrestling coach had

 10       lied on the stand with regard to the hearing upon the dispute

 11       in Milkovich.

 12             So our fact pattern is much more similar to an exact --

 13       nearly exactly like the fact pattern in Milkovich where the

 14       Court found that the opinion -- that it was not a protected

 15       opinion and that the opinion was actionable by the plaintiff,

 16       ultimately found in favor of the plaintiff.

 17             And one other point is that our complaint alleges

 18       negligent republication.          Okay.    So we expect to be able to

 19       prove and have pled adequately that what was stated was false.

 20       And we also claim -- and we didn't hear any of this from

 21       Mr. Baine -- that the Post negligently republished these

 22       defamatory statements and, therefore, it should be held libel

 23       for those defamatory statements.

 24             So I think either way you look at it, whether you analyze

 25       it from the Milkovich standard or simply from the negligent
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 41 of
                                                                    4259
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        425
                                        564
                                                                                         41


   1      republication, that we should be successful in avoiding this

   2      motion to dismiss and granted the opportunity to go forward

   3      and conduct discovery and find out more fully what the Post

   4      reporters thought, to talk to Mr. Phillips and question him.

   5            And I guess a final point on this opinion issue, Your

   6      Honor, as to whether or not it can be proven true or false.

   7      We put out a video that says The Truth in 15 Minutes.                   The

   8      black Hebrew Israelites also put out a video that's an hour

   9      long that shows everything that happened.

 10                   THE COURT:      I think that's the one I saw.

 11                   MR. McMURTRY:       Okay.    Either video -- our video shows

 12       it plain as day.        But in essence, what happens here is that --

 13                   THE COURT:      Where did you get your video?           Who took

 14       that video; do you know?

 15                   MR. McMURTRY:       Well, we got our video from a variety

 16       of sources that we found on the Internet and edited them

 17       together to show a full picture of what happened.

 18             And when you look at the full picture of what happened

 19       with Mr. Sandmann, Nicholas here -- I guess you'd say Master

 20       Sandmann.      But when you look at what happened to him, he is,

 21       in essence, you know, looking to his right, kind of laughing

 22       as Phillips bounces around with the drum.                And then Phillips

 23       just leaps right up on him, and Sandmann is caught unaware and

 24       off guard.

 25             So I think that means, that factual statement means that
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 42 of
                                                                    4359
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        426
                                        565
                                                                                         42


   1      this opinion, the connotations of the opinion, can be proven

   2      true or false.       Either the event happened or it did not.

   3            And given an opportunity to fully explore the video, we

   4      think Your Honor will conclude at the motion for summary

   5      judgment stage that it didn't happen and it's not a protected

   6      opinion.     So that's our position on this.

   7            Going back to the issue of the liability or negligently

   8      republishing defamatory statements of others, although this

   9      comes at the end of my argument, it is very important to

 10       everything that we're saying here, because the Post went out

 11       and republished multiple defamatory statements from other

 12       people.     And as we say, and as Kentucky law says from as late

 13       as the later 1800s, tale bearers are as bad as tale makers.

 14             The Post cannot simply pin quotes to something and argue

 15       that they are free from liability because someone else said

 16       the defamatory statement.           And that's, in essence, what

 17       Mr. Baine was saying; we report things as they evolve.

 18             In my view, the idea of reporting things as they evolve

 19       is well past the determination of whether something is true or

 20       false and well past the determination of whether something is

 21       capable of a defamatory meaning, well past publication, and

 22       down to the issue of negligence, which is not at issue today.

 23             So Mr. Baine is, in essence, arguing that the reporting

 24       is not a negligence.         So that is not a basis for dismissal.

 25       So their statements and their republication of defamatory
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 43 of
                                                                    4459
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        427
                                        566
                                                                                         43


   1      comments, you know, is also very important to the Court's

   2      consideration.

   3            And as you said, Your Honor, there is no protection in

   4      Kentucky from neutral reportage.             The Kentucky Supreme Court

   5      has clearly rejected that in McCall v. Courier-Journal.

   6      Therefore, the Post has no constitutional privilege shielding

   7      it from liability.

   8                  THE COURT:      But if they can show they thought it was

   9      a reliable source, then they wouldn't be negligent, would

 10       they?

 11                   MR. McMURTRY:       No, I don't think that that's correct.

 12       I don't think the reliable source would apply to --

 13                   THE COURT:      Although he's not a public figure, you

 14       still have to show they were negligent.

 15                   MR. McMURTRY:       Right.    But that doesn't come today at

 16       the motion to dismiss.

 17                   THE COURT:      No.

 18                   MR. McMURTRY:       With regard to saying are the people

 19       who said the terrible things and, you know, the Congressmen

 20       and the Diocese and people that said terrible things about

 21       Nicholas Sandmann in these articles, are they reliable

 22       sources, I'm not aware of any law that would protect them.

 23                   THE COURT:      What kind of articles are we talking

 24       about?

 25                   MR. McMURTRY:       I'm sorry?
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 44 of
                                                                    4559
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        428
                                        567
                                                                                         44


   1                  THE COURT:      Remember they have a website and they

   2      allow people to post on the website.

   3                  MR. McMURTRY:       No, I'm not --

   4                  THE COURT:      According to that statute, the owner of

   5      the website is not liable.

   6                  MR. McMURTRY:       I agree.     At no point do I mean to

   7      suggest -- I'm familiar with the Communications Decency Act.

   8      I'm not saying --

   9                  THE COURT:      Neither am I.

 10                   MR. McMURTRY:       I'm talking about republishing a

 11       statement from the Diocese of Covington.               I'm talking about

 12       republishing statements from elected officials, Deb Haaland,

 13       Elizabeth Warren, you know, that say some pretty rough things.

 14       Chase Iron Eyes --

 15                   THE COURT:      I guess my question is, did they just

 16       allow them to be on the website, or did they republish them in

 17       the newspaper?

 18                   MR. McMURTRY:       They're in the articles.          What Chase

 19       Iron Eyes said, which is completely false, is in the article.

 20       And I don't know the name of the other person.                 I could find

 21       it.    There are two people who were present on the Mall who

 22       make false statements about what occurred that lend themselves

 23       to the defamatory gist overall.

 24             So we believe that the Post has republished those false

 25       and defamatory statements from Nathan Phillips, from Chase
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 45 of
                                                                    4659
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        429
                                        568
                                                                                         45


   1      Iron Eyes, and there's one other person there at the

   2      Indigenous Peoples March that also made false and defamatory

   3      statements toward Nicholas Sandmann and are mentioned in the

   4      Post article, not in online comments.

   5            I only raised the issue of the online comments to show

   6      what an average lay reader might believe.

   7            I don't know what my time is at this point.

   8                  THE COURT:      I have one more question.

   9                  MR. McMURTRY:       Sure.

 10                   THE COURT:      You have claims in large amounts for

 11       punitive damages.        Kentucky law is pretty strict on punitive

 12       damages.     It says you would have to prove oppression, fraud,

 13       or malice.

 14             What would your evidence be that there was any

 15       oppression, fraud, or malice?            I would interpret that meaning

 16       being exculpatory about the move.             That would not be

 17       oppression, fraud, or malice.

 18                   MR. McMURTRY:       Well, that's easy to answer.           I think

 19       that the issues that raise to the level of oppression, fraud,

 20       or malice that would give the basis for punitive damages,

 21       there are a couple.

 22             First, the video that the Post reported on was taken off

 23       of the Internet.        It was an unsourced video.          Nobody knew

 24       where it came from.         It was edited; and it was, in essence,

 25       weaponized to spread all across the country.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 46 of
                                                                    4759
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        430
                                        569
                                                                                          46


   1            The Washington Post took a video that it knows itself was

   2      unreliable and then used that as a basis for reporting on this

   3      story.     And they actually linked their story to it.                And so I

   4      think that using that video is completely malicious in that it

   5      also advances the political agenda of the Post that we talk

   6      about in our complaint and its anti-President Trump agenda.

   7            And as I said, we're not here to take a political

   8      position or to defend the president one way or the other.

   9      We're the victims, and we will contend that our client was

 10       merely a tool in the Post's aggressive reporting against the

 11       president of the United States.            So that's one issue.

 12             The second issue is on the Post's own website, they have

 13       a guide to fake videos.          And it talks about different

 14       criteria.      Is it edited?      You know, how long it is?           Is it

 15       taken out of context?

 16             The Nick Sandmann video should be the video that they use

 17       on their website to show what a fake video is because it

 18       really is fake when compared to what other videos taken as a

 19       whole ultimately show.          And so that's the second thing.            We

 20       think when we present that evidence to the Court, the Court

 21       will be able to conclude that the Post violated its own

 22       policies to chase this story.

 23             And I think the third point, which is important to

 24       determine why we think we can pursue punitive damages in this

 25       case, is that this was not hot news.              This was not a crisis in
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 47 of
                                                                    4859
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        431
                                        570
                                                                                         47


   1      the Persian Gulf.        This was not President Trump crossing the

   2      border into North Korea.          This was nothing that the public

   3      needed to know about today.           It's something that the Post

   4      wanted to report on right away so that they could get all of

   5      their readers excited about what was going on, which is noted

   6      by the 8,000 comments the article created.

   7            So we think that the Post knew what it was doing, knew

   8      the risks it was taking, and did so maliciously, in a grossly

   9      negligent manner, understanding the potential consequences but

 10       throwing caution to the wind.            So that would be my answer to

 11       that question, Your Honor.

 12                   THE COURT:      Okay, sir.

 13                   MR. McMURTRY:       Thank you very much.

 14                   THE COURT:      Good presentation.

 15             The defendant has ten minutes left.

 16                   MR. BAINE:      Thank you, Your Honor.         On the question

 17       of opinion pertaining to the critical statement, "I started

 18       going that way and the guy in the hat stood in my way and we

 19       were at an impasse.         He just blocked my way and wouldn't allow

 20       me to retreat," facts there in that statement are that I was

 21       going that way, he stood in my way, he blocked my way.

 22             Wouldn't allow me to retreat, I think is fair to say, is

 23       Mr. Phillips' perception of what was going on here as he

 24       walked up and Mr. Sandmann did not step aside.                 Mr. Phillips'

 25       perception is he's not allowing me to go in the direction I
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 48 of
                                                                    4959
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        432
                                        571
                                                                                         48


   1      want to go.

   2            Literally, factually, he's perfectly free to walk away

   3      because he did eventually.           So to the extent that there's any

   4      idea in here that, oh, I, Mr. Phillips, am prevented from

   5      doing what I want to do, which is to walk straight ahead,

   6      that's his perception of a series of facts which are set forth

   7      which are correct.        That part, his perception is fair to

   8      characterize as an opinion because the basic facts are

   9      correctly stated.

 10             The key point here on this sentence is whether or not it

 11       can fairly be understood to accuse Mr. Sandmann of assaulting

 12       Mr. Phillips.       That's what would make it defamatory.              Anything

 13       short of that, simply standing still, blocking someone, even

 14       blocking him in a way that doesn't allow the gentleman to move

 15       forward, even that's not disgraceful to a level of it's being

 16       defamatory.

 17             What would make it defamatory is that it rises to the

 18       level of an assault.         So that's the key question here.             Can it

 19       fairly be read to mean that, that the Post was trying to say

 20       that.    I don't think that's a fair and reasonable

 21       interpretation.

 22             Now, counsel referred to these editor's notes, and I

 23       think it's important to understand that they have misquoted

 24       the Post's policy.        They have said in their brief and counsel

 25       said it again today that an editor's note is, in the words of
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 49 of
                                                                    5059
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        433
                                        572
                                                                                          49


   1      the policy, a correction that calls into question the entire

   2      substance of an article.          That is not what the Post policy

   3      says.

   4            They put an ellipsis in their quote that totally changed

   5      the meaning.       It doesn't say that an editor's note is defined

   6      as a correction that calls into question the entire substance

   7      of an article.       It says, "When a correction is published that

   8      calls into question the entire substance of an article, you

   9      should also include an editor's note that explains why you're

 10       correcting it."       They've totally distorted the concept of an

 11       editor's note that's set forth in the policy.

 12             And they have another misquote.            They quote the policy as

 13       saying it's necessary to use the editor's note to inform

 14       readers whenever we correct a significant statement.                   That's

 15       not what it says.        Again, they use an ellipsis.           They leave

 16       out the words "correction or clarification."

 17             So illustrating the difficulty sometimes of accurately

 18       putting into words what someone else has said or conveyed.

 19             Let's talk about the editor's notes, because I think

 20       they've been mischaracterized.            And Your Honor can read them.

 21       But the Post exercised, I would say, great journalist

 22       responsibility by flyspecking those articles and publishing an

 23       editor's note that said that certain things that Mr. Phillips

 24       had said and certain things that others have said have not

 25       been corroborated or even been contradicted by fuller video
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 50 of
                                                                    5159
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        434
                                        573
                                                                                         50


   1      evidence and by further reporting.

   2            Getting to my point, what the Post did here was bring to

   3      bear traditional reporting techniques to a story that had been

   4      viral on social media.          And when they did that, they decided,

   5      you know what, our first story said, for example, that the

   6      students taunted Native Americans in the lead-up to the

   7      encounter.      Well, if you look at it carefully, the taunting of

   8      the Native Americans didn't occur in the lead-up.                  It occurred

   9      after the Israelites had already started a confrontation.

 10             So, actually, what was not reported by further reporting

 11       was "in the lead-up to the encounter."               That's the part of

 12       that sentence that was not corroborated by further reporting.

 13             The Post had said, as I said before, an image appeared to

 14       show that Mr. Sandmann was physically intimidating

 15       Mr. Phillips.       The editor's note said, well, further video

 16       evidence doesn't indicate that he was physically intimidating

 17       Mr. Sandmann.

 18             So what was published initially was an opinion of a

 19       columnist based upon some video.             And the Post went and got

 20       more video and said, you know what, we don't think that

 21       opinion is sound so we're going to put an editor's note and

 22       say we don't think it's sound.            That doesn't admit a false

 23       statement of fact.

 24             Another editor's note said that they hadn't corroborated

 25       or confirmed Mr. Phillips' account that he was, quote,
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 51 of
                                                                    5259
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        435
                                        574
                                                                                         51


   1      "prevented from moving."          That's what I've been saying here

   2      today.     He was not physically, literally, prevented from

   3      moving.     He had all the liberty to move to the side and step

   4      on, as the article says.

   5            But the Post was careful to say, gee, if anybody took

   6      that one sentence out of context, we want to make sure there's

   7      no lasting misimpression so we're going to publish an editor's

   8      note to be clear that he wasn't literally prevented from

   9      moving.

 10             And finally, we have an editor's note that said that it

 11       wasn't corroborated that students or March for Life

 12       participants had chanted "Build that wall."                It has nothing to

 13       do with Mr. Sandmann.         The Post never said that he chanted

 14       "Build that wall," but they scoured it.               The video evidence

 15       said, you know what, although Mr. Phillips says he heard that,

 16       video evidence doesn't contain any evidence of any student

 17       saying "Build that wall," so we're going to say it.

 18             That's not a retraction of any false and defamatory

 19       statement about Mr. Sandmann.

 20             Two other things, Your Honor, that I haven't had a chance

 21       to say.

 22             If there's one thing that I would think was really

 23       harmful to the plaintiff and the other students, it was the

 24       official released statement by the Diocese and the school, the

 25       institutions that organized this trip, that presumably had the
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 52 of
                                                                    5359
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        436
                                        575
                                                                                         52


   1      ability to speak to the chaperones to confirm what happened.

   2            The Diocese and the school issue a statement condemning

   3      these students' behavior, and the Post reports that.                   That is

   4      one of the critical statements challenged that's false and

   5      defamatory in this lawsuit.           How could the Post be libel for

   6      publishing the definitive judgment of the Diocese and the

   7      school --

   8                  THE COURT:      Well, to be clear about it, I believe

   9      that statement says we're going to investigate.

 10                   MR. BAINE:      Right.

 11                   THE COURT:      Well, so these charges have been made,

 12       and if true, they're very serious, so we're going to

 13       investigate.       And they did investigate it.           As I recall, they

 14       set out, they interviewed people, and they ultimately decided

 15       that Mr. Sandmann had done nothing wrong.                He just stood

 16       there.

 17                   MR. BAINE:      Right.

 18                   THE COURT:      He didn't block anybody.

 19                   MR. BAINE:      Which the Post reported on page 1.

 20             My point is simply that when the Post initially published

 21       the Diocese's initial statement, yes, it was not a final

 22       judgment, but it was a very harsh statement that the boys'

 23       behavior was inconsistent with the teachings of the church.

 24             I want to make one point here.            We can't possibly be held

 25       libel from repeating that assessment of church officials.                    In
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 53 of
                                                                    5459
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        437
                                        576
                                                                                         53


   1      fact, the Supreme Court of the United States and the Sixth

   2      Circuit has said you can't second-guess church officials'

   3      judgments about what does and does not violate church

   4      teachings without violating the First Amendment yourself.

   5            So this Court could not possibly and a jury could not

   6      possibly decide that it was false for the bishop to say that

   7      the students' behavior was contrary to church teachings.                    You

   8      certainly couldn't say that the Post published a false

   9      statement by saying that.

 10                   THE COURT:      Do you recall what exhibit that is, the

 11       Diocesan statement?

 12                   MR. BAINE:      Yes, Your Honor.       It's an exhibit to our

 13       reply brief, and it would be Exhibit 2 to the reply brief of

 14       the Washington Post, Your Honor.

 15                   THE COURT:      I have a number of books here.            Let me

 16       find that.

 17                   MR. BAINE:      That's not going to be in that white

 18       binder, I don't think.          It's attached to our reply brief.

 19             I take it back.       It's attached to the motion.

 20                   THE COURT:      I've got a headline here with a picture

 21       of Mr. Sandmann and Mr. Phillips that said "Opposed to the

 22       Dignity of the Human Person: Kentucky Catholic diocese

 23       condemns teens who taunted vets at March for Life."

 24             I gather this appeared in the motion of the Post.

 25                   MR. BAINE:      That's right, Your Honor.          And what I was
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 54 of
                                                                    5559
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        438
                                        577
                                                                                         54


   1      referring to as Exhibit 2 is this statement, which is the

   2      public statement from the Diocese and bishop, obviously issued

   3      for public release.

   4                  THE COURT:      A press release, yes.

   5                  MR. BAINE:      Finally, Your Honor, counsel again said

   6      that the Post was somehow using this incident and the

   7      plaintiff as some kind of a tool in the Post's anti-Trump

   8      campaign.      And I really don't think that that's fair because,

   9      as I said at the beginning, the Post bent over backwards

 10       throughout its reporting to make sure that Mr. Sandmann's view

 11       was fairly presented.         And it put the stories presenting his

 12       version and presenting the final judgment of the investigation

 13       on the front page of the story of the Post, as the earlier

 14       stories which were in the Metro section.               So it gave greater

 15       prominence to the stories that were favorable.

 16             And I think that far from using this incident as some

 17       part of an agenda, political agenda, what the Post did, as I

 18       said, was bring to bear traditional reporting.                 And in doing

 19       so, it brought clarity to a situation that might otherwise

 20       have been viewed solely through the lens of social media.

 21             And when Megan McArdle, through the Post, says, quote,

 22       none of this happened, she's talking about the comments of

 23       people on social media.          So it was not directed specifically

 24       at any Washington Post statement or Washington Post article.

 25             So I do think it's fair to say that what the Post did
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 55 of
                                                                    5659
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        439
                                        578
                                                                                         55


   1      here was to take this story out of social media extremism and

   2      put it in a legitimate, fact-based reporting context, to the

   3      point that ultimately Mr. Sandmann's, as the bishop said,

   4      exoneration was published on the front page of a national

   5      newspaper, unlike the initial story.

   6            And it is unfortunate, perhaps, that stories don't

   7      develop all in 24 hours.          But bear in mind that when the Post

   8      first did its story, although it didn't know who Mr. Sandmann

   9      was, the story was viral already.             It was all over the place.

 10       People were talking about it.            So the Post decided to try to

 11       examine things itself and to try to talk to participants, try

 12       to talk to -- find out who the person was and talk to

 13       chaperones, to call the diocese, to call the school, and to

 14       continue pursuing the story and not to leave it on day one

 15       where the extremists on social media are controlling the

 16       discourse, but rather to make sure that the story is covered

 17       responsibly to the end, which it did.

 18             Thank you very much.

 19                   MR. McMURTRY:       Your Honor, can I have just three or

 20       four minutes to respond?

 21                   THE COURT:      Yes, go ahead.

 22                   MR. McMURTRY:       Thank you.

 23                   THE COURT:      I hoped it would get clearer, but it

 24       seems to be getting more complicated.

 25                   MR. McMURTRY:       I apologize.
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 56 of
                                                                    5759
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        440
                                        579
                                                                                          56


   1            A couple of quick comments, Your Honor.               We'll just start

   2      with the diocese.        In the initial article, the Post published

   3      three versions of the initial article.               One came out

   4      electronically, and then it was revised, and then it came out

   5      in their Sunday paper.

   6            But in the revised version, they cite to the Covington

   7      Catholic -- or excuse me, to the Diocese statement.                   And the

   8      portion of the statement that they cite is, "We condemn the

   9      actions of the Covington Catholic High School students toward

 10       Nathan Phillips specifically and to Native Americans in

 11       general," the statement said.            "The matter is being

 12       investigated, and we will take appropriate action, up to and

 13       including expulsion."

 14             So the nature of that statement is defamatory because it

 15       says we condemn the actions of the Covington Catholic

 16       students.      And it raises the issue of kind of of and

 17       concerning; are these things of and concerning Nicholas

 18       Sandmann.      Certainly they are because he's the face of the

 19       article.     And, you know, the swarming, the taunting, all of

 20       these things, through the cases that we cited in our brief,

 21       primarily the Stanton case, would allow the average lay reader

 22       to conclude that the entirety of the reporting is of and

 23       concerning Nicholas Sandmann, as is the Diocesan statement.

 24             So what the Washington Post did is they republished this

 25       Diocesan statement without any investigation, and we contend
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 57 of
                                                                    5859
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        441
                                        580
                                                                                         57


   1      that that was a negligent republication.

   2             Also, on the issue of the blocking and whether or not

   3      that was defamatory or not, Mr. Baine's description to you of

   4      what occurred is not something that the average reader could

   5      have taken from the initial article and the attached video

   6      because the attached video doesn't provide enough detail to

   7      know that Mr. Phillips could have gone this way, that way,

   8      retreated.      That's only exposed in the longer video.

   9             So the initial reporting by the Post, the way it was

 10       stated, a reasonable lay reader could have easily concluded,

 11       by the angles and what happened, that Sandmann had ahold of

 12       Phillips by the arm or by his jacket and could have assaulted

 13       him.    It's just not visible in the videos that are shown.                  So

 14       we think that only the full video shows what Mr. Baine

 15       described.

 16              And then, you know, finally, so many of these things are

 17       issues of fact that we think requires more discovery and

 18       ultimately a review by a jury as to what these things mean;

 19       and we just ask the Court, suggest to the Court, that now is

 20       not the time to allow a case that has had this much impact and

 21       of this significance to be dismissed at this early stage.

 22              With that, I thank you, Your Honor.

 23                   THE COURT:      Well, let me get to this one.           When the

 24       Diocese says, this is terrible but we're going to investigate,

 25       doesn't that indicate they don't know whether it's true or
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 58 of
                                                                    5959
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        442
                                        581
                                                                                         58


   1      not?    I read it as they saying it's terrible if it's true, but

   2      we're going to investigate it.            And they investigated it and

   3      determined it never happened.

   4                  MR. McMURTRY:       Yes.    Here's how I take this

   5      statement.      Since it's somewhat ambiguous and can be

   6      determined either to be defamatory per se or an innocent

   7      statement, I think it's just as easy to read the article to

   8      say that the Diocese of Covington has evaluated what happened

   9      and they condemn those actions toward the students and Nathan

 10       Phillips.      And then they say the matter is being investigated.

 11              In the same sentence, "The matter is being investigated

 12       and we'll take appropriate action, up to and including

 13       expulsion."

 14              And when you read that, it leaves the reader with the

 15       idea that the Diocese knows how horrible these things were and

 16       that they occurred and we're going to investigate and consider

 17       discipline.      So it's the investigation is a part of the

 18       discipline, as opposed to whether it's true or false.

 19                   THE COURT:      I think someone behind you is ready to

 20       leap from his seat.         Then we're going to wrap it up.

 21                   MR. McMURTRY:       Okay.    I'll offer some clarification

 22       that what Mr. Baine says is that the video revealed that there

 23       was an opportunity to retreat.            We contend that that is not,

 24       in fact, what the video necessarily showed in that

 25       circumstance and that you could conclude from the video that,
Case:
 Case:2:19-cv-00019-WOB-CJS
       2:19-cv-00031-WOB-CJS Doc
                              Doc#:#:46
                                      41-2
                                         Filed:
                                             Filed:
                                                07/10/19
                                                    08/07/19
                                                           Page:
                                                             Page:
                                                                 59 of
                                                                    6059
                                                                       of -60
                                                                            Page
                                                                              - Page
                                                                                  ID#:ID#:
                                                                                        443
                                        582
                                                                                         59


   1      in fact, he was blocked and prevented from retreating by

   2      Sandmann and, therefore, that that would be imputation of a

   3      crime.

   4            Also, with regard to the Diocesan statement, you know,

   5      they apologized to Nathan Phillips, which implies in that

   6      statement that they believed that a wrong was committed.

   7            So those are the clarifications I wanted to make.

   8                  THE COURT:      Okay.

   9                  MR. McMURTRY:       Thank you, Your Honor.

 10                   THE COURT:      Well, those of you who came in here

 11       thinking this was a simple case will leave with that

 12       impression corrected.

 13             The Court will do the best it can with it.                Obviously,

 14       there has to be some decision on this.               I hope to get out an

 15       opinion within three or four weeks.              We'll be in recess.

 16             (Proceedings concluded at 2:20 p.m.)

 17                                     C E R T I F I C A T E

 18                    I, JOAN LAMPKE AVERDICK, RDR, CRR, certify that
          the foregoing is a correct transcript from the record of
 19       proceedings in the above-entitled case.

 20       _\s\ Joan Lampke Averdick____                  _   July 11, 2019
          JOAN LAMPKE AVERDICK, RDR, CRR                 Date of Certification
 21       Official Court Reporter

 22

 23

 24

 25
